Citation Nr: 0200454	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99 - 08 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hair loss as due to 
undiagnosed illness.

2.  Entitlement to service connection for nausea, vomiting 
and diarrhea as due to undiagnosed illness.

3.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

4.  Entitlement to service connection for tiredness and 
fatigue as due to undiagnosed illness.

5.  Entitlement to service connection for abdominal cramps as 
due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder 
manifested by itching as due to undiagnosed illness.

7.  Entitlement to service connection for aching joints as 
due to undiagnosed illness.


8.  Entitlement to service connection for depression as due 
to undiagnosed illness.

9.  Entitlement to service connection for sleep loss as due 
to undiagnosed illness.

10.  Entitlement to service connection for short-temperedness 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 21, 1990, to 
June 14, 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
December 12, 1990, to May 23, 1991.  She has reported Army 
Reserve service with the 320th AG Postal Unit from May 1989 
to July 1995

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

At her hearing held in September 2001 before the undersigned 
traveling Member of the Board, the claimant testified as to 
trauma sustained while serving in the Southwest Asia theater 
of operations during the Persian Gulf War.  Construing the 
veteran's testimony liberally, the Board finds that such 
testimony suggests an intention to claim service connection 
for post-traumatic stress disorder (PTSD).  That matter is 
referred to the RO for appropriate disposition.  


REMAND

The appellant contends that she incurred the above-cited 
disabilities as a result of her service in the Southwest Asia 
theater of operations during the Persian Gulf War; that she 
was assigned to the 320th  AG Postal unit at King Khalid 
Military City (KKMC); that on one occasion a Scud missile was 
intercepted and exploded overhead while her unit was standing 
in formation, and that her unit was subsequently asked to don 
gas masks; that she was treated for several of the above-
cited undiagnosed illnesses while on active duty, during her 
remaining period in the Army Reserve, and subsequently.  The 
appellant contends that she is entitled to service connection 
for the above-cited undiagnosed illnesses under the 
provisions of  38 U.S.C.A. §§ 1117, 1118 (West Supp. 2001);  
38 C.F.R. § 3.117 (2001).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Holliday v. Principi, 15 Vet. App. 21 (2001), the 
Court concluded that all provisions of the VCAA are 
potentially applicable to all claims for VA benefits, 
although the Court cannot determine in the first instance the 
specific applicability of the VCAA to a particular case.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  However, some 
regulations governing reopening of previously and finally 
denied claims were also revised effective the date of 
publication on August 29, 2001.  As the instant appeal does 
nor address the reopening of a previously and finally denied 
claim, the regulations specific to such claims are 
inapplicable to the instant appeal and will not be further 
discussed.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 14 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Further, the VCAA redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination, unless 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096, 2097-98 (November 9, 2000) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A].

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO must provide the claimant and his representative 
complete written notice of the provisions of the VCAA and its 
implementing regulations.  All additional relevant evidence 
necessary for an equitable disposition of the instant appeal 
must be obtained by the RO, and VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist a claimant in obtaining all evidence necessary 
to substantiate her claims must be fully met.  In particular, 
the RO's obligation to develop Persian Gulf War claims 
requires that the RO advise the veteran of the specific 
criteria used in assessing Gulf War claims, to include 
detailed explanations of the evidence necessary to support a 
Gulf War claim, including the recently issued final 
regulations which implement the VCAA, particularly 38 C.F.R. 
§ 3.159, which defines competent medical and lay evidence, 
and specifies the VA's duty to notify and assist veterans.  
66 Fed. Reg. 45620-32. (Aug. 29, 2001).

The record shows that the issues set forth on the title pages 
of this remand order were denied as not well grounded.  
Following notification to the appellant and her 
representative of the provisions of the VCAA and completion 
of the required development actions, those claims should each 
be adjudicated on the merits.  The RO should further comply 
with the requirements of M21-1, Part III, Change 74.

At her hearing held before the undersigned traveling Member 
of the Board in September 2001, the appellant identified 
additional medical evidence that had not been obtained and 
reviewed by the RO.  That evidence includes the complete 
private treatment records from her family physician, Dr. 
A.J.W., from age 13 (i.e., 1981) to the present.  Further, in 
her sworn testimony, the appellant has identified her private 
dermatologist by two different names, and the RO should ask 
the appellant to provide the correct name and address of the 
private dermatologist treating her for hair loss.  In 
addition, at her hearing before the undersigned Member of the 
Board in September 2001, the appellant submitted private 
treatment records, dated from July to November 2000, with no 
indication of the identity of the physician who created those 
records.  The RO should determine the identity of the 
physician who created those records, and seek additional 
medical records from that source.  Further, the appellant has 
reported that she delivered two children at The Christ 
Hospital; however, the medical evidence obtained from that 
source shows only the delivery of her son in June 1999.  The 
RO should seek to obtain the complete clinical records of the 
appellant from The Christ Hospital and from her attending 
physician, Dr. I.T.W., including prenatal care of the 
claimant, prior to the birth of his first child in 1993 and 
her second child in June 1999.  

In addition, the appellant should be afforded a complete VA 
Gulf War examination for undiagnosed illnesses, as set out by 
VA's Undersecretary for Health in a September 2000 Fast 
Letter (Fast Letter 00-68), and pursuant to the specific 
instructions for examiners as found in the revised AMIE 
Disability Examination Worksheets found in "Guidelines for 
Disability Examinations in Gulf War Veterans".  The RO 
should further obtain special VA dermatological, 
gastrointestinal, orthopedic, neurological, and psychiatric 
examinations of the claimant, including any pertinent 
laboratory tests, and to ascertain the current nature, extent 
and correct diagnosis of any dermatological, 
gastrointestinal, orthopedic, neurological, and psychiatric 
disabilities found present.  

The appellant and her representative are hereby notified that 
she has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In addition, 
the appellant and her representative are further notified 
that on July 6, 2001 (66 FR 35702-35710), the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
determined that at that time there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See also 66 FR 58784-58785.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should initially provide the 
claimant and her representative complete 
written notice of the provisions of the 
VCAA and its implementing regulations.  
All additional relevant evidence 
necessary for an equitable disposition of 
the instant appeal should be obtained by 
the RO, and VA's duty of notification to 
the claimant of required information and 
evidence and its duty to assist a 
claimant in obtaining all evidence 
necessary to substantiate her claims must 
be fully met.  The claimant must again be 
informed that she has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO, and that the Secretary of 
Veterans Affairs has determined that 
there is no basis for establishing a 
presumption of service connection for any 
illness suffered by Gulf War veterans 
based on exposure to depleted uranium, 
sarin, pyridostigmine bromide, and 
certain vaccines.  

2.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom she has 
received treatment for any disability for 
which service connection is sought as an 
undiagnosed illness since service 
separation.  At her hearing before the 
undersigned Member of the Board in 
September 2001, the appellant submitted 
private treatment records, dated from 
July to November 2000, with no indication 
of the identity of the physician who 
created those records.  The RO should 
determine the identity of the physician 
who created those records, and seek 
additional medical records from that 
source.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain complete copies of 
all clinical records pertaining to 
treatment of the claimant at The Christ 
Hospital and by her attending physician, 
Dr. I.T.W., including prenatal care of 
the claimant prior to the birth of her 
first child in 1993 and her second child 
in June 1999; all clinical records 
pertaining to the treatment of the 
claimant by her private dermatologist, 
Dr. C.W.; all clinical records pertaining 
to treatment of the claimant by her 
family physician, Dr. A.J.W., from 1981 
to the present; and all clinical records 
pertaining to treatment of the veteran at 
Health Alliances (Dr. I.S.).  
The RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Cincinnati, since 
October 1991.

3.  Upon completion of the foregoing, the 
RO should schedule a complete VA Gulf War 
examination of the claimant for her 
claimed undiagnosed illnesses, as set out 
by VA's Undersecretary for Health in a 
September 2000 Fast Letter (Fast Letter 
00-68), and pursuant to the specific 
instructions for examiners as found in 
the revised AMIE Disability Examination 
Worksheets, specifically the "Guidelines 
for Disability Examinations in Gulf War 
Veterans".  The RO should further obtain 
special VA dermatological, 
gastrointestinal, orthopedic, 
neurological, and psychiatric 
examinations of the claimant, including 
any pertinent laboratory tests, and to 
ascertain the current nature, extent and 
correct diagnosis of any dermatological, 
gastrointestinal, orthopedic, 
neurological, and psychiatric 
disabilities found present.  
The complete claims folder must be made 
available to and be reviewed by the 
examiners prior to their examinations, 
and each examiner should affirmatively 
indicate that he or she reviewed the 
claims folder in its entirety.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested examination 
reports do not include all test reports, 
special studies, or opinions requested, 
or if the report does not affirmatively 
indicate that the examiner reviewed the 
claims folder, appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied; and 
that the claimant has been informed of the 
specific criteria used in assessing Gulf 
War claims, to include detailed 
explanations of the evidence necessary to 
support a Gulf War claim.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for the issues on 
appeal, in light of the additional 
evidence obtained as well as the 
additional evidence submitted to the 
Board on December 28, 2001.  

If the benefits sought on appeal remain denied, the claimant 
and her representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS.
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


